DETAILED ACTION
This is a first non-final Office Action (“Action”) on the merits to the application filed 4/1/2021. Claims 1-13 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0367721, to Tsukamoto et al. (“Tsukamoto”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2020/0044670, to Beck, which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0243617, to Cooper et al. (“Cooper”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 101 – Claims 1-3, 5, and 11-13 are rejected for being directed to patent ineligible subject matter.
35 U.S.C. § 112(b) – Claims 1-13 are rejected as indefinite.1
35 U.S.C. § 102(a)(2) – Claims 11-13 are rejected as anticipated over Tsukamoto.
35 U.S.C. § 103 – Claims 1-4 are rejected as obvious over Tsukamoto in view of Beck.
35 U.S.C. § 103 – Claims 5-7 are rejected as obvious over Tsukamoto in view of Beck, and in further view of Cooper.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/1/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed 4/1/2021 are accepted.

Specification
The title of the invention is not descriptive because it covers all inventions related to a “radio unit, distributed unit, and communication method”. A new title is required that is clearly indicative of the invention to which the claims are directed beyond being generally directed to a radio unit, distributed unit, or communication method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine whether claimed subject matter is patent eligible section 2106 of the MPEP requires specific evaluation of the limitations recited. In step 1, a determination is made as to whether a claim is directed to a statutory category (i.e., a process, machine, manufacture, and composition of matter). If so, then a determination is made as to whether the claim is directed to patent ineligible subject matter, such as an abstract idea, using a three part test: First, in step 2A, prong 1 the abstract idea is identified; Second, in step 2A, prong 2 the abstract idea is determined to be integrated into a practical application or not; and Third, in step 2B the additional claim limitations are evaluated individually and as a whole to determine if they amount to an inventive concept (i.e., the limitations are significantly more than the abstract idea itself).
In the instant application, while the claims fall within at least one of the four statutory categories of patent eligible subject matter (i.e., step 1 is satisfied because the claims are directed to processes and machines), they are nonetheless patent ineligible for being directed to an abstract idea without reciting significantly more.
Step 2A, Prong 1: Independent Claims 1 and 11-13
Claims 1 and 12 are with respect to a “radio unit” and “communication method performed by a radio unit” and recite:
Claim 1. A radio unit comprising: 
receiver circuitry which, in operation, receives, from each of a first 5distributed unit and a second distributed unit that control the radio unit, control information regarding resource allocation for uplink for a terminal; and 
controller circuitry which, in operation, controls, based on the control information, transfer of a received signal in the uplink to either the first distributed unit or the second distributed unit. 

Claim 12. A communication method performed by a radio unit, the 50communication method comprising: 
receiving, from each of a first distributed unit and a second distributed unit that control the radio unit, control information regarding resource allocation for uplink for a terminal; and 
5controlling, based on the control information, transfer of a received signal in the uplink to either the first distributed unit or the second distributed unit.

Claims 11 and 13 are with respect to a “distributed unit” and “communication method performed by a distributed unit” and recite:
Claim 11. A distributed unit comprising: 
transmitter circuitry which, in operation, transmits control information regarding resource allocation for uplink for a terminal to a radio unit; and 
receiver circuitry which, in operation, receives a signal in the uplink, the 25signal being sent by the radio unit based on the control information.

Claim 13. A communication method performed by a distributed unit, the 10communication method comprising: 
transmitting control information regarding resource allocation for uplink for a terminal to a radio unit; and 
receiving a signal in the uplink, the signal being sent by the radio unit based on the control information.

The limitations in italics above being directed to the abstract idea. While the claims do not recite exactly the same language, claims 1 and 11-13 are directed to the abstract idea of communicating information, such as by “receiving” and/or “transferring” a signal, based on control information, or in other words, the signal is controlled to be communicated in accordance with the control information, which is a mental process as described in section 2106.04(a)(2)(III) of the MPEP. The control information recited in claims 1 and 11-13 is not detailed. There is no claimed feature of any particular or specialized way in which the control information is generated, communicated, or used to control communication.
Communicating information based on control information, without more, is a form of “collecting information [and] analyzing it” such that the abstract idea could be performed in the human mind. See MPEP § 2106.04(a)(2)(III)(A) (citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016)). Given the broad nature of the claim language, the control information could be as simple as reserving a path for communication in a particular direction, such as by preventing others from using resources of the path by signage or other indicator, or in the case of the instant application, reviewing rules of communication and applying them. For example, the “control information” is capable of being generated and analyzed by a human since the “control information” shown in the tables of Figures 10, 14, and 18 of Applicant’s specification is written in English. A person could easily follow and execute rules for communication, especially simple rules for transmission, such as an instruction to reserve a path for communication in a particular direction, especially if those rules are written in a language comprehensible to humans. 
For at least the reasons above, independent claims 1 and 11-13 (and thus also dependent claims 2, 3, and 5) are directed to the abstract idea of communicating information based on control information, which is a mental process.
Step 2A, Prong 2: Independent Claims 1 and 11-13 
While Applicant’s specification describes advantages and benefits of the described invention, the claims do not reflect an integrated practical application that would be evidence of these advantages and benefits. Applicant’s specification notes in paragraph 4, “uplink (UL) wireless communication methods in a configuration in which functionality of a base station is split have not been studied well,” thus, leading to Applicant’s disclosure. Some advantages of the described invention of the instant application may include “a radio unit” determining to which “distributed unit” data should be transferred. See e.g., Specification as filed ¶¶ 28, 34, 36, 37, 68. However, the specificity of these features to realize an integrated application is missing from the claimed limitations. See MPEP §§ 2106.04(d)(1), 2106.05(a). 
Moreover, while claims 1 and 12 recite similarly “controlling … transfer of a received signal in the uplink to either the first distributed unit or the second distributed unit,” this is merely a statement of the desired result with no limitations indicating how it is achieved. In other words, the claims are merely reciting an instruction to apply the exception, which is not indicative of integration into a practical application. See MPEP § 2106.04(d)(I). Additionally, despite the claims and disclosure using the language “radio unit” and “distributed unit”, these terms are not given a specific and particular definition in the specification (see MPEP § 2111.01); rather they are described more generally by their functions. See e.g., Specification as filed ¶ 13. Lastly, and as explained in step 2B below, while the claims define the “radio unit” and “distributed unit” (claims 11 and 13 only) in terms of “circuitry,” this term is generic and broadly used. The addition of which does nothing but implement the abstract idea in generic technology, and is not an integration into a practical application since merely reciting “circuitry” does not show an improvement in computer functionality. See MPEP § 2106.04(d). For at least these reasons, claims 1 and 11-13 do not satisfy step 2A, prong 2, which requires that the abstract idea is integrated into a practical application. 
Step 2B: Independent Claims 1 and 11-13
While the abstract idea identified above is merely one limitation of claims 1 and 11-13, the remaining limitations still do not amount to significantly more when taken individually or when combined as an order set of steps/functions.
As noted above, despite each claim reciting, “radio unit” and “distributed unit”, and claims 11 and 13 further defining these “units” as comprising “circuitry”, these limitations are nothing more than broad abstractions or recitations of generic computing components, especially because the specification does not particularly define the terms “radio unit” or “distributed unit”. Thus, these features do not recite a particular machine to carry out the abstract idea and are not evidence of an inventive concept. See MPEP § 2106.05(b)).
The claims also limit the resources allocated by the control information to “uplink” resources. However, this is nothing more than specifying a direction in which information is sent, e.g., from the terminal to a radio network. Moreover, the term “uplink” merely limits the claims to a field of use or technological environment in only a general way (i.e., the direction of transmission), such as be merely reiterating the allocation is in the uplink. See MPEP § 2106.05(h). As a result, this is not significantly more than the abstract idea itself. Lastly, the “control information” is also only “regarding resource allocation for uplink,” thus, the relationship between “control information” and “resource allocation for uplink” is very, very broad, and does not meaningfully impact or limit the abstract idea. See MPEP § 2106.05(e).
Additionally, claims 1 and 12 recite, albeit slightly differently, “receiving … control information” and “transfer[ing] of a received signal”. Receiving/transmitting data over a network, without more, is mere data gathering and is well-understood, routine, and conventional, and thus, not evidence of an inventive concept. See MPEP § 2106.05(d)(II) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)).
Lastly, taking each limitation as part of an ordered set of steps instead of individually does not show an inventive concept beyond the abstract idea itself. In particular, considering the steps as an ordered set adds nothing “that is not already present when the steps are considered separately” because their dependency on each other is very broad and recited at a high level of generality. See MPEP § 2106.05(I)(B).
For at least these reasons, claims 1 and 11-13 recite an abstract idea without significantly more and are directed to patent ineligible subject matter.
Dependent Claims 2, 3, and 5
Claim 2 is virtually identical to features already recited in parent claim 1. The only difference being that claim 1 recites “control information regarding resource allocation for uplink” and claim 2 recites “the control information includes resource allocation information for the uplink.” (Emphasis added.) While there may be a slight variation in scope, the limitation in claim 2 still adds nothing inventive beyond that already recited in claim 1. As noted above, the term “uplink” merely limits the claims to a field of use or technological environment in only a general way, such as be merely reiterating the allocation is in the uplink, which is not significantly more. See MPEP § 2106.05(h). Additionally, “the control information includes resource allocation information for uplink” is very, very broad, and does not meaningfully impact or limit the claim or abstract idea, especially since there is no limitation recited as to how that “resource allocation information” is generated or used. See MPEP § 2106.05(e).
Claim 3 recites, “the controller circuitry 15determines, as a destination to which the received signal is to be transferred, one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a resource of the received signal.” This limitation is nothing more than a mere instruction to apply the abstract idea and/or is insignificant extra-solution activity because the limitation does not recite any detail as to how the determination is made—only the desired result is claimed. See MPEP §§ 2106.05(f),(g). Thus, the limitation of claim 3 is not significantly more.
Claim 5 recites, “resource allocation information for the uplink is included in a downlink control signal for the terminal, and the control information includes a parameter used for decoding the 48downlink control signal.” Both limitations in claim 5 are nothing more than receiving/transmitting data over a network, which is mere data gathering and is well-understood, routine, and conventional, and thus, not evidence of an inventive concept. See MPEP § 2106.05(d)(II) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)). 
Defining the signal in which the “resource allocation information for the uplink” is transmitted (i.e., “a downlink control signal”) is just a naming convention and not indicative of an inventive concept or at most limits the signal to a particular field (e.g., “downlink control”), which is also not significantly more (see MPEP § 2106.05(h)). Moreover, even though “the control information includes a parameter used for decoding the downlink control signal,” there are no additional limitations in claim 5 that actual decode the downlink control signal or make use of the parameter. The phrase “used for” is an intended use. Both limitations, thus, are merely limiting the abstract idea to a field of use or technological environment without actually reciting more, which is not evidence of an inventive concept. See MPEP § 2106.05(h).
For at least these reasons, none of dependent claims 2, 3, and 5 recite significantly more than the abstract idea of independent claim 1, and are thus, also directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 12, recite, albeit slightly differently, “control information regarding resource allocation for uplink for a terminal” and “based on the control information, transfer of a received signal in the uplink to either [a] first distributed unit or [a] second distributed unit”. (Emphasis added.) Turning to the specification for context, “[f]unctionality of a base station may include, for example, three functional modules: … Distributed Unit (DU), and Radio Unit (RU).” See Specification as filed ¶ 13. And these “units” may be combined in different ways in an abstract sense, such as is shown in Figure 1. Id. ¶ 14. Thus, the “radio unit” and “distributed units” are understood to be functionally different but part of the same base station, where the RU handles at a minimum radio frequency layer processing (i.e., to and from the terminal) and the DU handles higher layer processing of data from the RU. See e.g., Figure 1. The term “uplink” is generally used in the art to refer to communications from the terminal to the base station, which is consistent with the claim language “uplink for a terminal”.
In light of the above understanding and description in the specification, these limitations create confusion. The claims require “based on the control information, transfer of a received signal in the uplink to either [a] first distributed unit or [a] second distributed unit”; however, the control information is with regard to “resource allocation for uplink for a terminal”, but not with regard to any type of resource allocation between the RU and DU. Thus, it is not clear what resource is being allocated for the “transfer of [the] received signal in the uplink to either the first distributed unit or the second distributed unit” when the claim states the resource allocated for “in the uplink for a terminal”. Since the DUs do not interface with the “uplink” resource for the terminal, the claim is unclear.
For at least this reason, claims 1 and 12 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 7 recite “the controller circuitry determines that the received signal that is received in a resource that does not match with the resource allocation information is not to be transferred.” This limitation is indefinite for conflicting with claim 1, from which claims 4 and 7 ultimately depend. Claim 1 requires that the first and second distributed units send control information, which is with regard to a “resource allocation for uplink for [the] terminal,” and that the controller circuitry actively (i.e., “in operation”) controls transfer of a signal received on the allocated uplink resources to either the first or second distributed units. Claims 4 and 7, on the other hand, recite that the signal is received in “a resource that does not match with the resource allocation information,” which does not appear to be permitted by the language of claim 1 since the distributed units send control information regarding the entirety of “resource allocation for uplink”. Further, claims 4 and 7 also recite that the signal “is not transferred,” which directly conflicts with the required operations in claim 1 requiring transfer of the signal to either the first or second distributed unit.
For at least these reasons, claims 4 and 7 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefiniteness issues in claims 4 and 7 could be resolved by amending the claimed “circuitry” to be “configured to” (or equivalent language) to perform the recited functions.

Claims 5 and 10 are indefinite for similar reasons. Claim 5 recites, “wherein resource allocation information for the uplink is included in a downlink control signal for the terminal”, and claim 10 recites, “wherein resource allocation information for uplink data is included in a downlink control signal for the terminal.” These limitations lack context within the claims, and thus, are indefinite. For example, it is not clear if “resource allocation information” is connected to the previously recited “resource allocation” in claim 1 (from which claims 5 and 10 ultimately depends), and it is not clear if the “radio unit” (to which the claims are directed) is meant to receive and/or transmit the “downlink control signal”. The claims simply state “resource allocation information … is included in a downlink control signal.” As a result, claims 5 and 10 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites, “the controller circuitry determines, when decoding of the received signal is unsuccessful, that the received signal is not to be transferred.” First, while not necessarily an indefiniteness issue, it is not entirely clear if the “radio unit” to which claim 8 (or more specifically the “circuitry”) performs the “decoding” or not, or if the “decoding” is, in fact, even carried out. However, the claim is most reasonably interpreted as the “radio unit” performing the “decoding”. As such, the remaining limitations render the claim indefinite for similar reasons as presented above in the section 112(b) rejection of claims 4 and 7. In particular, claim 8 requires, in the event the decoding is not successful, that the signal is not transferred; however, claim 1 requires that the signal is controlled to be transferred to either the first or second distributed unit. Thus, claim 8 appears to be changing the scope of claim 1.
As a result, claim 8 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefiniteness issues in claim 8 could be resolved by amending the claimed “circuitry” to be “configured to” (or equivalent language) to perform the recited functions.

Claims 6, 9, and 10 are indefinite for the following similar reasons:
Claim 6 recites, “one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a resource of the received signal,” at the end of the claim. (Emphasis added.) 
Claim 9 recites, “one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a 5resource of the uplink control signal.” (Emphasis added.)
Claim 10 recites, “one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a resource of the uplink data.” (Emphasis added.)
The element, “the resource allocation information corresponding to a resource” of the received signal (claim 6), of the uplink control signal (claim 9), or of the uplink data (claim 10), lacks a clear antecedent basis since this exact phrase is not previously recited even though there is similar language used in the claims. Moreover, there is no previous recitation that the one of the first and second distributed units “has sent the resource allocation information corresponding to a resource.” As a result, claims 6, 9, and 10 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11 and 13 recite, albeit slightly differently, a “distributed unit” that “transmits control information regarding resource allocation for uplink for a terminal to a radio unit” and “receives a signal in the uplink, the 25signal being sent by the radio unit based on the control information.” (Emphasis added.) Similar to the reasons in the section 112(b) rejection of claims 1 and 12 above, these limitations create confusion. As above, the “distributed unit” is an abstraction in higher layers above the “radio unit”. See Specification, Figure 1. In the claims, the term “uplink” refers to a direction of communication from the terminal to a “radio unit.” See also Specification, Figure 5. Thus, it is not clear in what way the “distributed unit” can “receive[] a signal in the uplink … sent by the radio unit based on the control information” because the “radio unit” receives the signal in the uplink from the terminal, not the “distributed unit.” As above, the “distributed unit” is understood to not interface with the wireless medium between the radio unit and the terminal, thus, these limitations are unclear.
For at least this reason, claims 11 and 13 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the figures in Applicant’s application show that “uplink” can refer to communications from the “radio unit” to a “distributed unit” (see e.g., Figures 11, 15), the claims are not so specific. To resolve these issues, the claims should be amended to more clearly and distinctly identify which portion of the “uplink” is being referenced.

Claims 2 and 3 are also rejected under section 112(b) at least due to their dependencies from rejected base claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsukamoto.

Regarding claim 11, Tsukamoto teaches:
A distributed unit (Tsukamoto, Figs. 2, 4, 8, 9, the distributed unit (DU) 20, which can be implemented by the device shown in Fig. 8, see ¶¶ 31-32, 43, 53-55) comprising: 
transmitter circuitry (Tsukamoto, Fig. 8, ¶¶ 54-55) which, in operation, transmits control information regarding resource allocation for uplink for a terminal to a radio unit (Tsukamoto, Fig. 11, step S603 in which the distributed units 21a, 21b send control information containing resource allocation (i.e., scheduling information) for uplink communication from a terminal 200, see also ¶¶ 92-96); and 
receiver circuitry (Tsukamoto, Fig. 8, ¶¶ 54-55) which, in operation, receives a signal in the uplink, the 25signal being sent by the radio unit based on the control information (Tsukamoto, Fig. 11, step S605 the schedulers 21a, 21b, which are part of DUs 20a, 20b, receive signals, and also receive signals when user data is subsequently transmitted consistent with the data flow shown in Fig. 9, ¶¶ 85-86, 92-96).

Regarding claim 13, there is recited a “method performed by a distributed unit comprising” steps virtually identical to the functions performed by the “distributed unit” of claim 11. As a result, claim 11 is rejected under section 102(a)(2) as anticipated by Tsukamoto for the same reasons as were presented above in the section 102(a)(2) rejection of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Tsukamoto, both of which are in the same field of resource allocation as the claimed invention.

Regarding claim 1, Tsukamoto teaches that various components of wireless communication device 100 as shown in Figure 5 are configured to carry out the claimed functions, including as implemented by circuitry (see Tsukamoto, Fig. 2, ¶¶ 31-34; see also Fig. 8, ¶¶ 53-60). In terms of the functions, Tsukamoto teaches the circuitry “which, in operation, receives, from each of a first 5distributed unit and a second distributed unit that control the radio unit, control information regarding resource allocation for uplink for a terminal.” Tsukamoto, Fig. 11, step S603 in which the distributed units 21a, 21b send control information containing resource allocation (i.e., scheduling information) for uplink communication from a terminal 200, see also ¶¶ 92-96.
Tsukamoto also teaches circuitry “which, in operation, controls, based on the control information, transfer of a received signal in the uplink to either the first distributed unit or the second distributed unit.” Tsukamoto, Fig. 11, ¶¶ 48-52, 85, user data is sent in slices, each of which corresponds to a particular distributed unit 21a, 21b, 21c (see Fig. 9), based on the control information (i.e., scheduling information), see also Figs. 4, 10, ¶¶ 59-60.
Tsukamoto does not teach expressly teach the structure of claim 1, namely a “radio unit comprising: receiver circuitry …; and controller circuitry …” that carries out all the claimed functions. Even so, Tsukamoto teaches that both the radio unit 30 and entire wireless communication apparatus 100, which embodies all the functionality of the radio unit 30 and the scheduling functions (e.g., those carried out by the “Wireless Resource Hypervisor (WRH) 120”, see Fig. 9, ¶ 86) mapped to the claimed functions, can be implement in the configuration shown in Fig. 8 (see ¶¶ 58, 66). Thus, Tsukamoto strongly suggests that the claimed functionality of the “radio unit” and “circuitry,” as mapped above, can be implement in the same general computing device of Fig. 8.
Even so, and for the sake of completeness, Beck expressly teaches that a radio unit in a distributed system can be programmed to carryout various functions, in particular, as a result of receiving control information from baseband controller (e.g., similar to a distributed unit, compare with Figure 1 of Applicant’s application). Beck, Fig. 3, radio unit 130 has receiver circuitry in the receive chain 154 and controller circuitry in the programmable processor 136, see ¶¶ 45-48. As a result, and in light of both Tsukamoto and Beck, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the radio unit structure with circuitry, as in Beck, to carry out the functions performed by the antenna site (e.g., radio site) of Tsukamoto to take advantage of a distributed base station architecture, such as, more flexibility in cell deployment (see Beck, ¶ 16) and maximizing radio performance (see Beck, ¶ 11).

Regarding claim 2, which depends from claim 1, Tsukamoto further teaches “the control information includes resource allocation information for the uplink,” as recited in the claim. Tsukamoto, Fig. 11, the scheduling information (e.g., in step S603) is for uplink, ¶ 94.

Regarding claim 3, which depends from claim 2, Tsukamoto further teaches “the controller circuitry 15determines, as a destination to which the received signal is to be transferred, one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a resource of the received signal,” as recited in the claim. Tsukamoto, Fig. 9, for example, shows that the antenna site circuitry determines to which DU corresponding data is to be transferred as further explained and shown in Figs. 10, 11, where each DU corresponds to a scheduled slice, and thus, data transmitted on a resource allocated to a particular slice will go to the associated DU, but not others, see ¶¶ 85-96.

Regarding claim 4, which depends from claim 2, Tsukamoto further teaches “the controller circuitry determines that the received signal that is received in a resource that does not match with the resource allocation information is not to be transferred,” as recited in the claim. Tsukamoto, Fig. 9, for example, shows that the antenna site circuitry determines to which DU corresponding data is to be transferred as further explained and shown in Figs. 10, 11, where each DU corresponds to a scheduled slice, and thus, data transmitted on a resource allocated to a particular slice will go to the associated DU, but not others, see ¶¶ 85-96.

Regarding claim 12, there is recited a “method performed by a radio unit comprising” steps virtually identical to the functions performed by the “radio unit” of claim 1. As a result, claim 12 is rejected under section 103 as obvious over Tsukamoto in view of Beck for the same reasons as were presented above in the section 103 rejection of claim 1. Noting that the radio unit of Beck can be programmed to carry out the described functions in Tsukamoto (i.e., the steps of claim 12). Where one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use the radio unit structure, as in Beck, to carry out the functions performed by the antenna site (e.g., radio site) of Tsukamoto to take advantage of a distributed base station architecture, such as, more flexibility in cell deployment (see Beck, ¶ 16) and maximizing radio performance (see Beck, ¶ 11).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Beck as applied to claim 1 above, and further in view of Cooper, all of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 5, which depends from claim 1, Tsukamoto further teaches “resource allocation information for the uplink is included in a downlink control signal for the terminal.” Tsukamoto, Fig. 11, step S603, the scheduling information contains control signals sent in the downlink (i.e., toward the terminal) for terminal resource allocation, see ¶¶ 94-95. Neither Tsukamoto nor Beck teach the additionally recited limitation in claim 5, namely, that “the control information includes a parameter used for decoding the 48downlink control signal.”
Cooper teaches that a48n RU (i.e., radio unit) is configured for “de-coding”. Cooper, Fig. 7, the RU 215-h is configured for “de-coding”, see also ¶¶ 83, 89. Cooper also teaches that the RU receives control information for configuration of the various functions the RU performs, which would necessarily include decoding. See e.g., Cooper, Fig. 21, step 2105, ¶¶ 168, 169, and Fig. 16, ¶¶ 120, 121. As a result, given these teachings, Cooper teaches that the RU is configured to decode signals based on received control information, thus, Cooper teaches “control information includes a parameter used for decoding the 48downlink control signal,” as recited in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the RU as in Tsukamoto and Beck with the decoding control information, as in Cooper, to make use of split radio unit architecture, which has the benefit of “efficient management of different network components that have different functionality … to achieve lower cost of network elements development and enhance network management and deployments.” See Cooper, ¶ 4.

Regarding claim 6, which depends from claim 5, Tsukamoto further teaches “the controller circuitry determines, as a destination to which the received signal is to be transferred, one of the first distributed unit or the second distributed unit that has sent the resource allocation information corresponding to a resource of the received signal,” as recited in the claim. Tsukamoto, Fig. 9, for example, shows that the antenna site circuitry determines to which DU corresponding data is to be transferred as further explained and shown in Figs. 10, 11, where each DU corresponds to a scheduled slice, and thus, data transmitted on a resource allocated to a particular slice will go to the associated DU, but not others, see ¶¶ 85-96. Neither Tsukamoto nor Beck necessarily teach the additionally recited limitation, namely, that “the controller circuitry decodes the downlink control signal using the 5parameter to acquire the resource allocation information.”
As noted above, Tsukamoto teaches that the RU receives control information for resource allocation, such as, scheduling information. Tsukamoto, Fig. 11, step S603, the scheduling information contains control signals sent in the downlink (i.e., toward the terminal) for terminal resource allocation, see ¶¶ 94-95. However, as noted in the rejection of claim 5, neither Tsukamoto nor Beck teach decoding a signal using a decoding parameter to acquire the contents of the signal, for example, resource allocation in the case of claim 6.
Cooper teaches that a48n RU (i.e., radio unit) is configured for “de-coding”. Cooper, Fig. 7, the RU 215-h is configured for “de-coding”, see also ¶¶ 83, 89. Cooper also teaches that the RU receives control information for configuration of the various functions the RU performs, which would necessarily include decoding. See e.g., Cooper, Fig. 21, step 2105, ¶¶ 168, 169, and Fig. 16, ¶¶ 120, 121. As a result, given these teachings, Cooper teaches that the RU is configured to decode received signals, including control signals, based on received control information, thus, Cooper teaches “decod[ing] the downlink control signal using the 5parameter to acquire the resource allocation information,” as recited in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the RU as in Tsukamoto and Beck with the decoding control information, as in Cooper, to make use of split radio unit architecture, which has the benefit of “efficient management of different network components that have different functionality … to achieve lower cost of network elements development and enhance network management and deployments.” See Cooper, ¶ 4.

Regarding claim 7, which depends from claim 5, Tsukamoto further teaches “the controller circuitry determines that the received signal that is 15received in a resource that does not match with the resource allocation information is not to be transferred,” as recited in the claim. Tsukamoto, Fig. 9, for example, shows that the antenna site circuitry determines to which DU corresponding data is to be transferred as further explained and shown in Figs. 10, 11, where each DU corresponds to a scheduled slice, and thus, data transmitted on a resource allocated to a particular slice will go to the associated DU, but not others, see ¶¶ 85-96. Neither Tsukamoto nor Beck necessarily teach the additionally recited limitation, namely, that “the controller circuitry decodes the downlink control signal using the parameter to acquire the resource allocation information.”
As noted above, Tsukamoto teaches that the RU receives control information for resource allocation, such as, scheduling information. Tsukamoto, Fig. 11, step S603, the scheduling information contains control signals sent in the downlink (i.e., toward the terminal) for terminal resource allocation, see ¶¶ 94-95. However, as noted in the rejection of claim 5, neither Tsukamoto nor Beck teach decoding a signal using a decoding parameter to acquire the contents of the signal, for example, resource allocation in the case of claim 7.
Cooper teaches that a48n RU (i.e., radio unit) is configured for “de-coding”. Cooper, Fig. 7, the RU 215-h is configured for “de-coding”, see also ¶¶ 83, 89. Cooper also teaches that the RU receives control information for configuration of the various functions the RU performs, which would necessarily include decoding. See e.g., Cooper, Fig. 21, step 2105, ¶¶ 168, 169, and Fig. 16, ¶¶ 120, 121. As a result, given these teachings, Cooper teaches that the RU is configured to decode received signals, including control signals, based on received control information, thus, Cooper teaches “decod[ing] the downlink control signal using the 5parameter to acquire the resource allocation information,” as recited in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the RU as in Tsukamoto and Beck with the decoding control information, as in Cooper, to make use of split radio unit architecture, which has the benefit of “efficient management of different network components that have different functionality … to achieve lower cost of network elements development and enhance network management and deployments.” See Cooper, ¶ 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Nos. 2021/0136788, 2021/0120538, and 2021/0120531 show the distributed base station structure with distributed and radio units, and sending control information between them for resource allocation and communication. 
U.S. patent Application Nos. 2021/0007039 and 2020/0367062 describe deep packet inspection for routing packets between a distributed unit and radio units. 
U.S. Patent Application Publication No. 2021/0321390 is to the same Applicant as the instant application (but was not cited on any Information Disclosure Statement), and describes a similar system as the claimed invention, but does not qualify as prior art under any of section 102. 
U.S. Patent Application Publication No. 2021/0014737 was cited and applied in the prosecution history of patent application publication no 2021/0321390 and also shows a distributed unit and radio unit architecture with transfer of signals within the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/        Primary Examiner, Art Unit 2413                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: Claims 8-10 are only rejected under section 112(b).